In re application of Vadnerkar et al. 			:
Serial No.:  15/432,150				:
Filed:  February 14, 2017				:	DECISION ON PETITION
Attorney Docket:  141841.00527-P3160US00	:	    UNDER 37 CFR 1.181
Title: BOOST CONVERTER WITH FORCED   	:
CONTINUOUS CONDUCTION MODE	
						
This is a decision on the petition filed November 2, 2021, under 37 C.F.R. § 1.181, requesting withdrawal of the objection to the drawings as set forth in the final Office action mailed on October 19, 2019.

The petition is DISMISSED AS MOOT.

Petitioner asserts that the drawing objection made by Examiner under 37 CFR 1.83(a), as failing to show every features of claims 12 and 34, should be withdrawn.  The petitioner asserts that the elements of claims 12 and 34 are shown in figures 5 and disclosed in specification, page 13, lines 1-10 with sufficient detail that an amended drawing is not necessary for an understanding of the claimed subject matter.  

A review of the record indicates that the examiner mailed a Notice of Allowance and Fee(s) Due (Notice) on November 15, 2021.  The Notice did not indicate that corrected drawings were required, thus effectively withdrew the objection to the drawing. Accordingly, the relief requested is now moot.   

Any inquiry regarding this decision should be directed to Monica Lewis, Supervisory Patent Examiner, Technology Center 2800, Art Unit 2838, at (571) 272-1838.

/JOSEPH THOMAS/_______________________
Joseph Thomas, 
Director, Technology Center 2800
Electrical Circuits and Systems

JT:kt:ml